ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_02_FR.txt. ESSAIS NUCLÉAIRES (DÉCL. WALDOCK) 144

rait la préjuger maintenant: il n’est pas impossible, à priori, que les écri-
tures qui seront présentées et les autres éléments d’appréciation pertinents
modifient les opinions ou convictions actuelles.

*

La question que l’ordonnance présente comme celle de l’existence, à
Pégard de ces demandes, d’un «intérêt juridique autorisant la Cour à
accueillir la requête» (paragraphe 24) est caractérisée, dans le dispositif,
comme ayant trait à la recevabilité de la requête. On s’est demandé si la
Nouvelle-Zélande peut se prévaloir d’un droit propre — distinct d’un
intérêt collectif ou général — ou si elle a été ou pourrait être victime d’un
préjudice réel. Pour ce qui est du pouvoir de la Cour de statuer au fond,
le problème consiste à déterminer si le litige soumis à la Cour est un
«différend au sujet duquel les parties se contesteraient réciproquement un
droit», comme l’exige la clause juridictionnelle invoquée par la Nouvelle-
Zélande. Il semble donc qu’il s’agisse la d’une question de portée limitée
concernant la juridiction plutôt que la recevabilité. Sir Gerald Fitz-
maurice a indiqué comme suit comment il différenciait ces deux catégories
de questions (C.I.J. Recueil 1963, p. 102-103):

«la distinction, le test réel, dépend semble-t-il du point de savoir si
l'exception repose ou est fondée sur la clause ou les clauses juridic-
tionnelles en vertu desquelles on prétend établir la compétence. Si tel
est le cas, l'exception porte essentiellement sur la compétence.»

L'article 17 de l’Acte général stipule que les différends visés dans cet
acte comprennent notamment ceux que mentionne l’article 36 du Statut
de la Cour permanente de Justice internationale. Au nombre des catégo-
ries de différends juridiques énumérés dans cet article figure «la réalité de
tout fait qui, s’il était établi, constituerait la violation d’un engagement
international» (les italiques sont de nous). Au stade préliminaire, il
semblerait donc suffisant de déterminer si les parties se contestent réci-
proquement un droit. Il n'apparaît pas nécessaire à ce stade d’aborder des
questions qui relèvent en réalité du fond et qui constituent le point essen-
tiel de la décision qui interviendra par la suite sur le fond, comme celle
de l'établissement des droits des parties ou de l'étendue du préjudice résul-
tant des retombées radioactives.

Sir Humphrey WALDOCK, juge, fait la déclaration suivante:

Je souscris à l'ordonnance. Je voudrais seulement ajouter que, selon
moi, les principes énoncés à l’article 67, paragraphe 7, du Règlement, de-
vraient guider la Cour lorsqu'elle rendra sa décision en la phase suivante
de la procédure, que prévoit la présente ordonnance.

13
